Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 5, it appears Applicant intended “to one or the plurality” to read --to one of the plurality--
In claim 1, line 7, it appears Applicant intended “detected by the sensor” to read --detected by the corresponding sensor--
In claim 7, line 2, it appears Applicant intended “selecting a processing mode” to read --selecting a respective processing mode--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Each of claims 1-7, as a whole recite a mental process because the claims recite, under their broadest reasonable interpretation as drafted, processing target information according to a first or second, different, mode, but for the recitation of generic computer components. This is a mental process. That is, other than by reciting a "sensor", “target devices”, and a "processing unit", nothing in the claim elements precludes the steps from practically being performed in the mind. For example, a person observing an operational state of a target device and analyzing its performance mentally according to two distinct thought processes reads on the claims, but for the recitation of generic computer components recited at a high level of generality. The mere nominal recitation of sensors and a 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of target information abnormality analysis in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing abnormality detection process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally "apply" the concept of target information abnormality analysis in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Regarding dependent claims 2-7, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process of abnormality detection because the claims recite, under their broadest reasonable interpretation as drafted, outputting target information to an external device, a second processing mode that takes more time than a first processing mode, identifying how much time would be required to analyze target information from all sensors present, performing the abnormality detection within some designated interval, suggesting a modification to the setup when a designated interval is shorter than the time that would be required to process target information from all sensors, and wherein selecting a processing mode for each sensor is possible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Discenzo (US PGPub. No. 2010/0076714). 
Regarding claim 1, Discenzo discloses a failure diagnosis system comprising: a sensor [802] that is provided in each of a plurality of diagnosis target devices and detects diagnosis target information of a corresponding diagnosis target device (¶0105); and a processing unit [804] that is provided with respect to one or the plurality of diagnosis target devices and processes the diagnosis target information detected by the sensor (¶0106), wherein the processing unit is capable of executing a first processing mode and a second processing mode in which processing different from the first processing mode is performed, and processes the diagnosis target information in a selected processing mode (¶0109). 
Regarding claim 2, Discenzo discloses the failure diagnosis system according to Claim 1, wherein the processing unit performs processing of outputting the diagnosis target information to an external device in the first processing mode, and performs processing of determining whether or not an abnormality has occurred in the corresponding diagnosis target device based on the diagnosis target information in the second processing mode (¶0104, ¶0109). 

Regarding claim 7, Discenzo discloses the failure diagnosis system according to Claim 1, wherein selecting a processing mode for each connected sensor is possible (¶0109, ¶0133). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo.
Regarding claim 4, Discenzo discloses the failure diagnosis system according to Claim 1 (¶0105-0106, ¶0109), but appears to be silent on the system further wherein based on a data amount of the diagnosis target information acquired from each sensor connected to the processing unit and the 
Discenzo does, however, teach a system that, upon sensor waking, performs initial sampling and then selects a processing strategy with the aim of maximizing information entropy reduction per unit of energy expenditure, and also predicts the amount of time required to complete said processing before starting (¶0143, ¶0149, ¶0151, ¶0156). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Discenzo. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Discenzo to include the system further wherein based on a data amount of the diagnosis target information acquired from each sensor connected to the processing unit and the selected processing mode, processing time required for processing the diagnosis target information from all of the sensors is identified, as accounting for data amount was an obvious alternative way of estimating processing time for allocating processing resources and available power. 
Regarding claim 5, Discenzo teaches the failure diagnosis system according to Claim 4, wherein when setting of a processing interval is received and the received processing interval is shorter than the processing time, the processing time is set as a processing interval (¶0143, ¶0149, ¶0151, ¶0156). Examiner understands Discenzo accounting of available energy for maximizing information entropy reduction per unit of energy expenditure and selecting a processing mode in response thereto, to be a type of available processing interval that is adapted to in order to ensure processing can be completed without running out of power. 
Regarding claim 6, Discenzo teaches the failure diagnosis system according to Claim 4, including setting of a processing interval is received and determining the received processing interval is shorter than the processing time (¶0143, ¶0149, ¶0151, ¶0156), but appears to be silent on a notification 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669